Citation Nr: 1727318	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ankle condition.

4.  Entitlement to service connection for left ankle condition.

5.  Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for right knee degenerative joint disease and left knee degenerative joint disease; and denied service connection for a low back condition, bilateral hearing loss, bilateral tinnitus, a right ankle condition and a left ankle condition.  In November 2009, the Veteran filed a notice of disagreement with the denials of service connection for low back condition, bilateral hearing loss, bilateral tinnitus, right ankle condition and left ankle condition.  The RO issued a statement of the case in January 2013.  He perfected his appeal with a February 2013 VA Form 9.

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in April 2017.  In March 2017, the RO contacted the Veteran to confirm this hearing appointment.  At that time, the Veteran asked that the hearing be canceled and his appeal be forwarded to the Board.   Thus, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702 (e) (2016).


FINDINGS OF FACT

1.  The Veteran has not had a hearing loss disability for VA purposes at any time from contemporaneous to when she filed his claim to the present

2.  The Veteran has tinnitus as a result of his active service.

3.  The Veteran's right ankle condition is not etiologically related to his active service.

4.  The Veteran's left ankle condition is not etiologically related to his active service.

5.  The Veteran's low back condition is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for right ankle condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for left ankle condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for low back condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided a relevant audiologic examination in September 2009 as discussed further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The dispositive matter as to this claim is whether the Veteran has had the claimed disability during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board notes that there is an important distinction between hearing impairment and a hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

This report includes audiometric test results for both ears during a September 2009 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by rationale.  Therefore, this examination is adequate for VA purposes and there is sufficient medical evidence to decide this case.

At the time of the September 2009 VA examination, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 10, 20, 10, and 20 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 25, 25, and 35 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 96 percent for the right ear and 96 percent for the left ear.  Based on these findings, the examiner noted that the Veteran had normal hearing sensitivity in the right ear.  The record does not contain any other audiometric findings during the appeals period.  As such, the record does not contain any current audiogram results or other medical evidence of hearing impairment sufficient to show that the Veteran meets the requirements of 38 C.F.R. § 3.385.  While the Veteran has reported hearing loss, the determination that his hearing loss rises to the level of impairment necessary to qualify as a disability for VA purposes as opposed to a lesser degree of hearing loss requires specific objective measurements.  Thus, the record does not show hearing impairment that qualifies as a disability for VA purposes.  

In the absence of evidence that the Veteran currently has hearing impairment as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley, 5 Vet. App. 155.  Consequently, service connection for hearing loss is not warranted.


III.  Service Connection - Tinnitus

The Veteran is also seeking service connection for tinnitus.

Again, certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309 (a)).  Service connection for presumptive disabilities may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the record does not contain competent evidence of a compensable degree of tinnitus within the one year presumptive period.  The September 2009 VA examination notes the Veteran's complaints of bilateral tinnitus.  His March 1993 reference audiogram notes that the Veteran was routinely exposed to hazardous noise.  

The remaining question is whether there is a causal link between the Veteran's current tinnitus and his active military service.  The record does not contain a positive medical nexus opinion.  The September 2009 VA found that the Veteran's tinnitus was less likely as not caused by or a result of events encountered during time serve in the military.  

Nevertheless, service connection can still be established based on continuity of symptoms.  Continuity of symptoms can be established even where not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  At the time of his September 2009 VA examination, the Veteran has reported that he had periodic ringing, pulsing, and clogged sensation in both ears that began in service and was ongoing.  The Veteran is competent to report on the onset and continuity of observable symptomatology, such as tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the Board finds the Veteran's statements regarding his history of tinnitus since separation from service to be credible.  Thus, the Board finds that the lay evidence of record is sufficient to establish continuous symptoms of tinnitus since the Veteran's military service.  Accordingly, service connection is warranted.


IV.  Service Connection - Bilateral Ankles and Low Back

The Veteran is also seeking service connection for low back and bilateral ankle conditions.

Again, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the record shows a current diagnosis of ankle arthritis, it does not establish arthritis manifested to a compensable degree within one year of his separation from service.  The medical evidence includes a finding of diffuse arthritis, to include the ankles, in January 2008, more than a decade after his separation from service.  At that time, both ankles had ranges of motion within normal limits.  As there is no evidence of an arthritic ankle condition within one year of the Veteran's separation from service, presumptive service connection is not warranted.

Turning to the question of direct service connection, the Board notes that the Veteran has current diagnoses of chronic low back pain status post lumbar fusion and osteoarthritis of the ankles.  His service treatment records are silent with regard to any diagnosis of or treatment for an ankle or low back condition during his active duty service.  As noted above, the record first shows a bilateral ankle condition several years after his separation from service.  With regard to his back condition, the Veteran first reported low back pain beginning in September 2005, more than nine years after his separation from service.  At that time he reported no trauma or clear precipitating event.  Later, in the context of his May 2009 claim for disability benefits, the Veteran argued that these disabilities were brought on by duties and physical training with full gear while in Army.  He had not provided any support for this assertion.

No opinion was provided on these issues.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that there is no indication from the record that a low back, right ankle, or left ankle disease or injury occurred in service.  While physical training in full gear is conceded as part of the Veteran's military experience, there is no showing that this resulted in any injury.  As such, there is no in-service an event, injury, or disease to which the Veteran's current low back, right ankle, and/or left ankle condition can be linked as required for direct service connection.  Thus, a medical opinion on the question of direct service connection is not necessary.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the record does not show complaints related to any of these conditions until several years after service.  The Veteran has not described an onset of ankle or back symptoms in a manner that reflects the type of immediately observable cause and effect relationship contemplated by Jandreau or symptoms present back to his military service.  Indeed, he has not identified a specific in-service incident that he believes is responsible for one or more of these conditions.  To the extent that he has argued the cumulative effects of repeated physical training in full gear, the Veteran has not established that he has the requisite expertise to provide competent lay evidence on this matter.  As such, the record does not establish the type of situation that would lead to a finding that the Veteran is competent to provide a lay etiological opinion on any of these issues.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for bilateral ankle and low back conditions and his appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for right ankle condition is denied.

Service connection for left ankle condition is denied.

Service connection for low back condition is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


